Citation Nr: 1438255	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-30 344	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to an apportionment of the Veteran's Department of Veterans Affairs nonservice-connected pension benefits on behalf of his minor child, N.S.J.



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from January 1974 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 Special Apportionment Decision of the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota.  This case was received at the Board from the Houston, Texas RO.


FINDINGS OF FACT

1.  The Veteran's pension benefits were terminated on October [redacted], 2009 because the Veteran was determined by the Office of the Inspector General to be a "fugitive felon."

2.  An application for an apportionment of the Veteran's pension benefits, dated in August 2010, was received from the Appellant on behalf of the Veteran's minor child; however, the Veteran was not receiving pension benefits due to his "fugitive felon" status and that status prohibits apportionments.


CONCLUSION OF LAW

Entitlement to an apportionment of the Veteran's nonservice-connected pension benefits on behalf of his minor child, N.S.J., is not warranted.  38 U.S.C.A. §§ 5307, 5313 (West 2002 & Supp. 2012); 38 C.F.R. § 3.666 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeal for Veterans Claims (Court) has held, that the Veteran's Claims Assistance Act is inapplicable to matters of pure statutory interpretation such as this case.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

VA regulations provide that if any individual to or for whom pension is being paid under a public or private law administered by VA is imprisoned in a Federal, State or local penal institution as the result of conviction of a felony or misdemeanor, such pension payments will be discontinued effective on the 61st day of imprisonment following conviction.  The payee will be informed of his or her rights and the rights of dependents to payments while he or she is imprisoned as well as the conditions under which payments to him or to her may be resumed on his or her release from imprisonment.  38 C.F.R. § 3.666.

However, no apportionment will be made if a veteran or the dependent is a "fugitive felon."  38 C.F.R. § 3.665(a).  "Fugitive felon" is defined as a person who is a fugitive by reason of:  (i) Fleeing to avoid prosecution, or custody or confinement after conviction for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 C.F.R. § 3.666(e). 

A review of the record reveals that the Veteran was in receipt of pension benefits since October 2003.  In July 2010, the Veteran was notified that information had been received from the Office of the Inspector General which showed that he was a "fugitive felon" and a warrant for his arrest was issued on October [redacted], 2009.  He was told that Section 505 of Public Law 107-103 prohibited benefit payments to VA beneficiaries while they are "fugitive felons," and the term was defined for him.  He was told that VA proposed to stop his benefit payments effective October [redacted], 2009.  In an October 2010 letter, the Veteran was informed that the proposed action had been taken, effective from October [redacted], 2009.

The application for an apportionment of the Veteran's pension benefits, dated in August 2010, was received from the Appellant, on behalf of the Veteran's minor daughter.  However, the Veteran was not receiving pension benefits which had been retroactively terminated due to his "fugitive felon" status.  Moreover, the law prohibits payment of an apportionment if the Veteran is a "fugitive felon."  38 C.F.R. § 3.665(a).  That is the case here.

The Board is bound by the statutes and regulations governing entitlement to VA benefits. See 38 U.S.C.A. § 7104(c).  In a case such as this one, where the law and not the evidence is dispositive of the issue, the claim should be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to an apportionment of the Veteran's VA nonservice-connected pension benefits on behalf of his minor child, N.S.J., is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


